Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The effective filing date is 11-23-2017. 
Claims 25-30 and 37 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) and in view of U.S. Patent Pub. No.: US20210067239A1 to Babiche that was filed in 10-25-2017.

    PNG
    media_image1.png
    585
    432
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    956
    672
    media_image2.png
    Greyscale

Taveira discloses “ 25. (New) A method, in a first unmanned aerial vehicle application server (UAV-AS), (see FIG. 1d where the drone communicates with the server 170 by an RF signal) for determining a flight policy to be applied to an unmanned aerial vehicle (UAV); (see paragraph 45) (see station 214 and 256, 230 that can communicate with the drone 100) (see claims 1-9; see paragraph 44-46 where the drone receives navigation signals and beacon signals and restricted area signals from the ground station)wherein the UAV is associated with the first UAV-AS and the first UAV-AS is maintaining a flight policy 
    PNG
    media_image3.png
    939
    613
    media_image3.png
    Greyscale
 (see FIG. 3a-b where the drone 100b cannot enter restricted areas 1, 2, and n and while 100b drone can enter the area 320b and is a superior drone access level relative to drone 100a) applicable for the geographical service area where the UAV is located; the method comprising the first UAV-AS: (see FIG. 1d an element 170 and 171 that communicates via an RF signal to the UAV antenna 131)

    PNG
    media_image4.png
    776
    507
    media_image4.png
    Greyscale

determining whether the UAV is going to leave the geographical service area towards a second geographical service area, (see FIG. 3a to 3b where the drone 100b can pass and not be allowed access to area 1, 2, and n while the other drone 100b in FIG. 3b is permitted to access the restricted area 320b and has a superior access level) wherein the second geographical service area is associated with a second UAV-AS; (see paragraph 55-56 where the drone can be provided a conditional access to the restricted area) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas) (see claim 1-2 where the ground operator can provide corrective action to the drone including 1. Landing in or 2. Moving to a designated area; 3. Returning to the designated location, 4. Preventing take off; 5. A third party taking control of the drone; 6. Restricting use of the drone, and 7. Waiting for a period of time) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas) (see paragraph 63 where the base station in the restricted area provides signals 321a to 321c and where the drone receives these signals and knows to maintain an elevation to not enter this area or alternatively turn around and move away from the restricted Area) (see drones 100 in FIG. 2c that include a flight plan from the ground station from the drone base 260 to the destination 210 and that includes a first restricted area 260a and a second restricted area 260b) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode) (see paragraph 63 where the base station in the restricted area provides signals 321a to 321c and where the drone receives these signals and knows to maintain an elevation to not enter this area or alternatively turn around and move away from the restricted Area)

querying a flight policy applicable for the second geographical service area ...(see paragraph 63 where the base station in the restricted area provides signals 321a to 321c and where the drone receives these signals and knows to maintain an elevation to not enter this area or alternatively turn around and move away from the restricted Area) 
    PNG
    media_image4.png
    776
    507
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    689
    950
    media_image5.png
    Greyscale
Taveira is silent as to but Babiche teaches “query…from the second UAV-AS; and”,  (see abstract where the drone can communicate with each other to relay information from the base station to out of range drones and claims 1-11 where the drone has a steering antenna to communicate and monitor the position of the adjacent drones to share the data).
Taveira discloses “…instructing the flight policy applicable for the second geographical service to the UAV, before the UAV has entered the second geographical service area. (see FIG. 3a where the drones are not allowed to move into restricted area 1 nor 2 a and instead can move along the path 311b or 311a) (see paragraph 63-69 where the base station in the restricted area provides signals 321a to 321c and where the drone receives these signals and knows to maintain an elevation to not enter this area or alternatively turn around and move away from the restricted Area) (see FIG. 2c where the drone starts at 250 and moves along  lines 251, 253, 255 and 257 to the destination 210 and does not enter the restricted areas 260a and 260b and can conditionally enter the areas 260a-b; see claim 1-9), (see claims 1-10 and see paragraph 55-57 where the server 204 can indicate that there is a heart beat check to determine if the drone systems are still functioning) (See FIG. 2c where the drone starts at 250 and moves along  lines 251, 253, 255 and 257 to the destination 210 and does not enter the restricted areas 260a and 260b and can conditionally enter the areas 260a-b) 
    PNG
    media_image4.png
    776
    507
    media_image4.png
    Greyscale
 a 
It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of Taveira with the teachings of Babiche since Babiche teaches that a first drone can communicate with a second drone.   The first drone 204 receives the data signal sent from the transmitter 104 over an uplink communication path 208 and redirects data signal to the next drone 204 in line over a drone-to-drone communication path 212. The next drone 204 receives the data signal and redirects the data signal over a new drone-to-drone communication path 212 to the next drone 204 in line. This process continues with each subsequent drone 204 as the data signal proceeds toward the last drone 204. The last drone 204 redirects the data signal over a downlink communication path 216 where the data signal is received by the receiver 108. See paragraph 23. This can ensure that instructions are provided over a longer range for ensuring that out of range drones can receive instructions and data. See claims 1-15 and the abstract of Babiche. 
Taveria discloses “26. (New) The method of claim 25, wherein a flight policy comprises restrictions in respect of operation and/or movement of the UAV. (see paragraph 55-56 where the drone can be provided a conditional access to the restricted area) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas) (see claim 1-2 where the ground operator can provide corrective action to the drone including 1. Landing in or 2. Moving to a designated area; 3. Returning to the designated location, 4. Preventing take off; 5. A third party taking control of the drone; 6. Restricting use of the drone, and 7. Waiting for a period of time) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas)
Taveira discloses “…27. (New) The method of claim 25:
wherein the UAV is residing in a cellular network comprising a plurality of radio coverage areas; and
wherein the geographical service area is composed of one or more radio coverage areas used in the cellular network. ; (see paragraph 63 where the base station in the restricted area provides signals 321a to 321c and where the drone receives these signals and knows to maintain an elevation to not enter this area or alternatively turn around and move away from the restricted area) 
    PNG
    media_image6.png
    597
    390
    media_image6.png
    Greyscale

(see FIG. 3a where the drones are not allowed to move into restricted area 1 nor 2 a and instead can move along the path 311b or 311a) (see paragraph 63-69 where the base station in the restricted area provides signals 321a to 321c and where the drone receives these signals and knows to maintain an elevation to not enter this area or alternatively turn around and move away from the restricted Area) (see FIG. 2c where the drone starts at 250 and moves along  lines 251, 253, 255 and 257 to the destination 210 and does not enter the restricted areas 260a and 260b and can conditionally enter the areas 260a-b; see claim 1-9), (see claims 1-10 and see paragraph 55-57 where the server 204 can indicate that there is a heart beat check to determine if the drone systems are still functioning) (See FIG. 2c where the drone starts at 250 and moves along  lines 251, 253, 255 and 257 to the destination 210 and does not enter the restricted areas 260a and 260b and can conditionally enter the areas 260a-b)

Taveira discloses “…28. (New) The method of claim 25, wherein the first UAV-AS instructs the UAV by providing flight instructions corresponding to the flight policy to the UAV. (see paragraph 63 where the base station in the restricted area provides signals 321a to 321c and where the drone receives these signals and knows to maintain an elevation to not enter this area or alternatively turn around and move away from the restricted area) 
    PNG
    media_image6.png
    597
    390
    media_image6.png
    Greyscale

(see FIG. 3a where the drones are not allowed to move into restricted area 1 nor 2 a and instead can move along the path 311b or 311a) (see paragraph 63-69 where the base station in the restricted area provides signals 321a to 321c and where the drone receives these signals and knows to maintain an elevation to not enter this area or alternatively turn around and move away from the restricted Area) (see FIG. 2c where the drone starts at 250 and moves along  lines 251, 253, 255 and 257 to the destination 210 and does not enter the restricted areas 260a and 260b and can conditionally enter the areas 260a-b; see claim 1-9), (see claims 1-10 and see paragraph 55-57 where the server 204 can indicate that there is a heart beat check to determine if the drone systems are still functioning) (See FIG. 2c where the drone starts at 250 and moves along  lines 251, 253, 255 and 257 to the destination 210 and does not enter the restricted areas 260a and 260b and can conditionally enter the areas 260a-b)
 
Taveira discloses “…29. (New) The method of claim 25, wherein the first UAV-AS determines the second geographical service area based on flight path information applicable for the UAV. (see paragraph 63 where the base station in the restricted area provides signals 321a to 321c and where the drone receives these signals and knows to maintain an elevation to not enter this area or alternatively turn around and move away from the restricted area) 
    PNG
    media_image6.png
    597
    390
    media_image6.png
    Greyscale

(see FIG. 3a where the drones are not allowed to move into restricted area 1 nor 2 a and instead can move along the path 311b or 311a) (see paragraph 63-69 where the base station in the restricted area provides signals 321a to 321c and where the drone receives these signals and knows to maintain an elevation to not enter this area or alternatively turn around and move away from the restricted Area) (see FIG. 2c where the drone starts at 250 and moves along  lines 251, 253, 255 and 257 to the destination 210 and does not enter the restricted areas 260a and 260b and can conditionally enter the areas 260a-b; see claim 1-9), (see claims 1-10 and see paragraph 55-57 where the server 204 can indicate that there is a heart beat check to determine if the drone systems are still functioning) (See FIG. 2c where the drone starts at 250 and moves along  lines 251, 253, 255 and 257 to the destination 210 and does not enter the restricted areas 260a and 260b and can conditionally enter the areas 260a-b)

Taveira discloses “…30. (New) The method of claim 29, wherein the first UAV-AS receives the flight path information applicable for the UAV…”.  (see paragraph 63 where the base station in the restricted area provides signals 321a to 321c and where the drone receives these signals and knows to maintain an elevation to not enter this area or alternatively turn around and move away from the restricted area) 
    PNG
    media_image6.png
    597
    390
    media_image6.png
    Greyscale

(see FIG. 3a where the drones are not allowed to move into restricted area 1 nor 2 a and instead can move along the path 311b or 311a) (see paragraph 63-69 where the base station in the restricted area provides signals 321a to 321c and where the drone receives these signals and knows to maintain an elevation to not enter this area or alternatively turn around and move away from the restricted Area) (see FIG. 2c where the drone starts at 250 and moves along  lines 251, 253, 255 and 257 to the destination 210 and does not enter the restricted areas 260a and 260b and can conditionally enter the areas 260a-b; see claim 1-9), (see claims 1-10 and see paragraph 55-57 where the server 204 can indicate that there is a heart beat check to determine if the drone systems are still functioning) (See FIG. 2c where the drone starts at 250 and moves along  lines 251, 253, 255 and 257 to the destination 210 and does not enter the restricted areas 260a and 260b and can conditionally enter the areas 260a-b)

Babich teaches “…from the UAV”.  (see abstract). 
It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of Taveira with the teachings of Babiche since Babiche teaches that a first drone can communicate with a second drone.   The first drone 204 receives the data signal sent from the transmitter 104 over an uplink communication path 208 and redirects data signal to the next drone 204 in line over a drone-to-drone communication path 212. The next drone 204 receives the data signal and redirects the data signal over a new drone-to-drone communication path 212 to the next drone 204 in line. This process continues with each subsequent drone 204 as the data signal proceeds toward the last drone 204. The last drone 204 redirects the data signal over a downlink communication path 216 where the data signal is received by the receiver 108. See paragraph 23. This can ensure that instructions are provided over a longer range for ensuring that out of range drones can receive instructions and data. See claims 1-15 and the abstract of Babiche. 

Claim 31 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) and in view of U.S. Patent Pub. No.: US20210067239A1 to Babich that was filed in 10-25-2017 and in further in view of United States Patent Application Pub. No.: US20160291588A1 to Ashoori et al. that was filed in 2015. 

Taveira is silent but Ashoori et al teaches “…31. (New) The method of claim 29, wherein the first UAV-AS receives the flight path information applicable for the UAV from an operator operating the UAV.  (see paragraph 98)”. 
It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of Taveira with the teachings of Ashoori since Ashoori teaches that a first drone can have a policy and the drone can violate the policy and inform a human enforcer to take action. The human enforcer can instruct the drone to power down and prevent from traversing into the prevented area. See paragraph 98 of Ashoori.  

Claims 32-33 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) and in view of U.S. Patent Pub. No.: US20210067239A1 to Babich that was filed in 10-25-2017 and in view of U.S. Patent No.: US10298674B2 to Raghupathy et al. that was filed in 2016. 
Taveira is silent but Raghupathy teaches “…32. (New) The method of claim 25, further comprising the first UAV-AS determining the second UAV-AS by performing a neighbor discovery before the UAV has entered the second geographical service area” (see abstract and claims 1-9).
It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of Taveira with the teachings of Raghupathy of INTEL™ since Raghupathy teaches that a first drone can communicate with a second drone and obtain information as to whether the drone can merge and formulate a cluster of drones. The drone can include a server. The server can provide a decision as to whether these drones can merge and form a cluster or whether the new drone does not have access and cannot merge based on a security and a discovery engine.    This can ensure that only certain drones are clustered with each other for the particular purpose or for security reasons.   See claims 1-20 and the abstract. 


    PNG
    media_image7.png
    937
    1338
    media_image7.png
    Greyscale
Taveira is silent but Raghupathy teaches “…33. (New) The method of claim 32, wherein the neighbor discovery is a look-up in a database comprising information on the association of a UAV-AS with a geographical service area” (see FIG. 3 where the computer 204 includes a drone service application 208 and that provides a drone cluster publication to the computer 224).
It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of Taveira with the teachings of Raghupathy of INTEL™ since Raghupathy teaches that a first drone can communicate with a second drone and obtain information as to whether the drone can merge and formulate a cluster of drones. The drone can include a server. The server can provide a decision as to whether these drones can merge and form a cluster or whether the new drone does not have access and cannot merge based on a security and a discovery engine.    This can ensure that only certain drones are clustered with each other for the particular purpose or for security reasons.   See claims 1-20 and the abstract. 

Claims 34-36 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) and in view of U.S. Patent Pub. No.: US20210067239A1 to Babich that was filed in 10-25-2017 and in view of U.S. Patent No.: US10298674B2 to Raghupathy et al. that was filed in 2016 and in further in view of U.S. Patent Application Pub. No.: US 2017/0205827 A1 to Rezvani that was filed in 2016. 
Taveira is silent but Rezvani teaches “…34. (New) The method of claim 32:
wherein a plurality of UAV-AS are arranged in a hierarchical structure comprising a subordinate layer and at least one superior layer, a superior layer being a subordinate layer to a next higher superior layer, the subordinate layer comprising a plurality of UAV-AS acting as subordinate UAV-AS, the superior layer comprising one or more UAV-AS acting as superior UAV-AS, wherein the UAV-AS are arranged in the hierarchical structure such that each subordinate UAV-AS is tied to one superior UAV-AS; and”  (see paragraph 49-51);
It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of Taveira with the teachings of REZVANI since REZVANI teaches that a drone can be subordinate to a drone control system 110. For example, the auxiliary drone device 130 may be other drone devices that lack the operational capabilities of the drone control device 110 to be used as a replacement for a control unit of a monitoring system. The auxiliary drone devices 130 may be capable of moving throughout a location based on automated control technology and/or user input control provided by either the user or by the drone control device 110. In such an example, the auxiliary drone device 130 may be able to fly, roll, walk, or otherwise move about a location. The auxiliary drone device 130 may include helicopter type devices (e.g., quad copters), rolling helicopter type devices (e.g., roller copter devices that can fly and also roll along the grounds, walls, or ceiling), land vehicle type devices (e.g., automated cars that drive around a property), and plane type devices (e.g., unmanned aircraft). In some instances, the auxiliary drone device 130 may be a drone device that is intended for other purposes and merely associated with the system 100 for use in appropriate circumstances. For instance, a security drone may be associated with the system 100 as the auxiliary drone device 130 and may be controlled to take action responsive to monitoring system events by the drone control device 110.  This can ensure that only certain drones are authorized to enter areas in certain circumstances while other drones are not authorized to enter the same areas.  This can be for security reasons.   See claims 1-20 and the abstract. 

Raghupathy teaches “…wherein the neighbor discovery is a query for a list of neighboring UAV-AS from the superior UAV-AS tied to the first UAV-AS”. (see abstract and claims 1-9).
It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of Taveira with the teachings of Raghupathy of INTEL™ since Raghupathy teaches that a first drone can communicate with a second drone and obtain information as to whether the drone can merge and formulate a cluster of drones. The drone can include a server. The server can provide a decision as to whether these drones can merge and form a cluster or whether the new drone does not have access and cannot merge based on a security and a discovery engine.    This can ensure that only certain drones are clustered with each other for the particular purpose or for security reasons.   See claims 1-20 and the abstract. 

 
The primary reference is silent but Rezvani teaches “…35. (New) The method of claim 34, wherein a subordinate UAV-AS establishes the association of the subordinate UAV-AS with a geographical service area by registering itself towards  (see paragraph 83 where the drone can detect an authorized or unauthorized device or person entering an area) a superior UAV-AS by indicating a geographical service area the subordinate UAV-AS is handling the flight policy for”. (see paragraph 49-55)
It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of Taveira with the teachings of REZVANI since REZVANI teaches that a drone can be subordinate to a drone control system 110. For example, the auxiliary drone device 130 may be other drone devices that lack the operational capabilities of the drone control device 110 to be used as a replacement for a control unit of a monitoring system. The auxiliary drone devices 130 may be capable of moving throughout a location based on automated control technology and/or user input control provided by either the user or by the drone control device 110. In such an example, the auxiliary drone device 130 may be able to fly, roll, walk, or otherwise move about a location. The auxiliary drone device 130 may include helicopter type devices (e.g., quad copters), rolling helicopter type devices (e.g., roller copter devices that can fly and also roll along the grounds, walls, or ceiling), land vehicle type devices (e.g., automated cars that drive around a property), and plane type devices (e.g., unmanned aircraft). In some instances, the auxiliary drone device 130 may be a drone device that is intended for other purposes and merely associated with the system 100 for use in appropriate circumstances. For instance, a security drone may be associated with the system 100 as the auxiliary drone device 130 and may be controlled to take action responsive to monitoring system events by the drone control device 110.  This can ensure that only certain drones are authorized to enter areas in certain circumstances while other drones are not authorized to enter the same areas.  This can be for security reasons.   See claims 1-20 and the abstract. 


    PNG
    media_image7.png
    937
    1338
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    970
    736
    media_image8.png
    Greyscale
The primary reference is silent but Raghupathy teaches “…36. (New) The method of claim 34:
wherein the first UAV-AS performs the neighbor discovery (see FIG. 3 where the computer 204 includes a drone service application 208 and that provides a drone cluster publication to the computer 224) (see abstract and claims 1-9).
as a part of the registration of the first UAV-AS with a superior UAV-AS, further comprising: (see col. 4, line 30 to col. 5, line 25)
wherein the method further comprises the first UAV-AS receiving a list of neighboring UAV-AS from the superior UAV-AS; the list comprising an indication of the associated geographical service area for each neighboring UAV-AS”. (see col. 4, line 30 to col. 5, line 25 where the drone 224 can merge with drone 204 and one drone can use wifi aware to determine proximity detection and cluster formation and where one drone can decide that merging is allowed with another drone or that merging with a second drone is not allowed in col. 4, line 61) It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of Taveira with the teachings of Raghupathy of INTEL™ since Raghupathy teaches that a first drone can communicate with a second drone and obtain information as to whether the drone can merge and formulate a cluster of drones. The drone can include a server. The server can provide a decision as to whether these drones can merge and form a cluster or whether the new drone does not have access and cannot merge based on a security and a discovery engine.    This can ensure that only certain drones are clustered with each other for the particular purpose or for security reasons.   See claims 1-20 and the abstract. 

    PNG
    media_image4.png
    776
    507
    media_image4.png
    Greyscale

Taveira discloses “…37. (New) The method of claim 25, further comprising the first UAV-AS:
receiving a request for a flight policy for the first UAV-AS's own geographical service area; (see FIG. 1d an element 170 and 171 that communicates via an RF signal to the UAV antenna 131) (see paragraph 45) (see station 214 and 256, 230 that can communicate with the drone 100) (see claims 1-9; see paragraph 44-46 where the drone receives navigation signals and beacon signals and restricted area signals from the ground station)
determining the flight policy for the own geographical service area; and
returning the flight policy for the own geographical service area.”( see paragraph 55-56 where the drone can be provided a conditional access to the restricted area) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas) (see claim 1-2 where the ground operator can provide corrective action to the drone including 1. Landing in or 2. Moving to a designated area; 3. Returning to the designated location, 4. Preventing take off; 5. A third party taking control of the drone; 6. Restricting use of the drone, and 7. Waiting for a period of time) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas) (see paragraph 63 where the base station in the restricted area provides signals 321a to 321c and where the drone receives these signals and knows to maintain an elevation to not enter this area or alternatively turn around and move away from the restricted Area) (see drones 100 in FIG. 2c that include a flight plan from the ground station from the drone base 260 to the destination 210 and that includes a first restricted area 260a and a second restricted area 260b) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode) (see paragraph 63 where the base station in the restricted area provides signals 321a to 321c and where the drone receives these signals and knows to maintain an elevation to not enter this area or alternatively turn around and move away from the restricted Area)
Claim 38 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) and in view of U.S. Patent Application Pub. No.: US 2017/0205827 A1 to Rezvani that was filed in 2016. 

The primary reference is silent but Rezvani teaches “…38. (New) A method, in an unmanned aerial vehicle application server (UAV-AS) acting as a superior UAV-AS, for determining a flight policy to be applied to an unmanned aerial vehicle (UAV); wherein a plurality of UAV-AS are arranged in a hierarchical structure comprising a subordinate layer and at least one superior layer; a superior layer being a subordinate layer to a next higher superior layer; the subordinate layer comprising a plurality of UAV-AS acting as subordinate UAV-AS; the superior layer comprising one or more UAV-AS acting as superior UAV-AS; wherein the UAV-AS are arranged in the hierarchical structure such that each subordinate UAV-AS is tied to one superior UAV-AS; the method comprising the superior UAV-AS: (see paragraph 49-51 and 52-55) (see paragraph 83 where the drone can detect an authorized or unauthorized device or person entering an area) 
   receiving a request from a subordinate UAV-AS, wherein the request comprises an indication of a geographical service area the subordinate UAV-AS is maintaining a flight policy for; determining a list of subordinate UAV-AS that are tied to geographical service areas that are neighboring to the received geographical service area; (see paragraph 49-51 and 52-55) (see paragraph 83 where the drone can detect an authorized or unauthorized device or person entering an area) 
It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of Taveira with the teachings of REZVANI since REZVANI teaches that a drone can be subordinate to a drone control system 110. For example, the auxiliary drone device 130 may be other drone devices that lack the operational capabilities of the drone control device 110 to be used as a replacement for a control unit of a monitoring system. The auxiliary drone devices 130 may be capable of moving throughout a location based on automated control technology and/or user input control provided by either the user or by the drone control device 110. In such an example, the auxiliary drone device 130 may be able to fly, roll, walk, or otherwise move about a location. The auxiliary drone device 130 may include helicopter type devices (e.g., quad copters), rolling helicopter type devices (e.g., roller copter devices that can fly and also roll along the grounds, walls, or ceiling), land vehicle type devices (e.g., automated cars that drive around a property), and plane type devices (e.g., unmanned aircraft). In some instances, the auxiliary drone device 130 may be a drone device that is intended for other purposes and merely associated with the system 100 for use in appropriate circumstances. For instance, a security drone may be associated with the system 100 as the auxiliary drone device 130 and may be controlled to take action responsive to monitoring system events by the drone control device 110.  This can ensure that only certain drones are authorized to enter areas in certain circumstances while other drones are not authorized to enter the same areas.  This can be for security reasons.   See claims 1-20 and the abstract. 

Taveira discloses “… and returning the determined list of subordinate UAV-AS to the requesting subordinate UAV-AS, thereby enabling the requesting subordinate UAV-AS to query a flight policy from any of the subordinate UAV-AS on the list. .”( see paragraph 55-56 where the drone can be provided a conditional access to the restricted area) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas) (see claim 1-2 where the ground operator can provide corrective action to the drone including 1. Landing in or 2. Moving to a designated area; 3. Returning to the designated location, 4. Preventing take off; 5. A third party taking control of the drone; 6. Restricting use of the drone, and 7. Waiting for a period of time) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas) (see paragraph 63 where the base station in the restricted area provides signals 321a to 321c and where the drone receives these signals and knows to maintain an elevation to not enter this area or alternatively turn around and move away from the restricted Area) (see drones 100 in FIG. 2c that include a flight plan from the ground station from the drone base 260 to the destination 210 and that includes a first restricted area 260a and a second restricted area 260b) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode) (see paragraph 63 where the base station in the restricted area provides signals 321a to 321c and where the drone receives these signals and knows to maintain an elevation to not enter this area or alternatively turn around and move away from the restricted Area)

    PNG
    media_image8.png
    970
    736
    media_image8.png
    Greyscale

Claims 39-40 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) and in view of U.S. Patent Application Pub. No.: US 2017/0205827 A1 to Rezvani that was filed in 2016 and in view of Raghupathy.
The primary reference is silent but Raghupathy teaches “…39. (New) The method of claim 38, wherein the request is a request for registering the requesting UAV-AS as a subordinate UAV-AS to the superior UAV-AS”. (see FIG. 3 where the computer 204 includes a drone service application 208 and that provides a drone cluster publication to the computer 224) (see abstract and claims 1-9) (see col. 4, line 30 to col. 5, line 25) (see col. 4, line 30 to col. 5, line 25 where the drone 224 can merge with drone 204 and one drone can use wifi aware to determine proximity detection and cluster formation and where one drone can decide that merging is allowed with another drone or that merging with a second drone is not allowed in col. 4, line 61)
It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of Taveira with the teachings of Raghupathy of INTEL™ since Raghupathy teaches that a first drone can communicate with a second drone and obtain information as to whether the drone can merge and formulate a cluster of drones. The drone can include a server. The server can provide a decision as to whether these drones can merge and form a cluster or whether the new drone does not have access and cannot merge based on a security and a discovery engine.    This can ensure that only certain drones are clustered with each other for the particular purpose or for security reasons.   See claims 1-20 and the abstract. 

The primary reference is silent but Raghupathy teaches “…40. (New) The method of claim 38, further comprising the superior UAV-AS:
sending, in response to the superior UAV-AS being tied as a subordinate UAV-AS to a further superior UAV-AS on a next higher hierarchy layer, a request to the further superior UAV-AS for a list of subordinate UAV-AS that are tied to geographical service areas that are neighboring to the received geographical service area; and
receiving, as a response from the further superior UAV-AS, a list of UAV-AS that are tied to geographical service areas that are neighboring to the received geographical service area. ”. (see FIG. 3 where the computer 204 includes a drone service application 208 and that provides a drone cluster publication to the computer 224) (see abstract and claims 1-9) (see col. 4, line 30 to col. 5, line 25) (see col. 4, line 30 to col. 5, line 25 where the drone 224 can merge with drone 204 and one drone can use wifi aware to determine proximity detection and cluster formation and where one drone can decide that merging is allowed with another drone or that merging with a second drone is not allowed in col. 4, line 61)
It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of Taveira with the teachings of Raghupathy of INTEL™ since Raghupathy teaches that a first drone can communicate with a second drone and obtain information as to whether the drone can merge and formulate a cluster of drones. The drone can include a server. The server can provide a decision as to whether these drones can merge and form a cluster or whether the new drone does not have access and cannot merge based on a security and a discovery engine.    This can ensure that only certain drones are clustered with each other for the particular purpose or for security reasons.   See claims 1-20 and the abstract. 

Claim 41 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) and in view of U.S. Patent Pub. No.: US20210067239A1 to Babich that was filed in 10-25-2017.

    PNG
    media_image1.png
    585
    432
    media_image1.png
    Greyscale

Taveira discloses “ 41. (New) An unmanned aerial vehicle application server (UAV-AS) for determining a flight policy to be applied to an unmanned aerial vehicle (UAV); (see paragraph 45) (see station 214 and 256, 230 that can communicate with the drone 100) (see claims 1-9; see paragraph 44-46 where the drone receives navigation signals and beacon signals and restricted area signals from the ground station)
Taveira is silent as to but Babiche teaches “wherein the UAV is associated with the UAV-AS and the UAV-AS is maintaining” (see abstract where the drone can communicate with each other to relay information from the base station to out of range drones).  
See motivation statement above. 
Taveira discloses “…a flight policy applicable for the geographical service area where the UAV is located; the UAV-AS comprising:
processing circuitry; 5
  memory containing instructions executable by the processing circuitry (see FIG. 1a where the drone has a memory and a processor )whereby the UAV-AS is operative to: determine whether the UAV is going to leave the geographical service area towards a second geographical service area, wherein the second geographical service area is associated with a further UAV-AS; query a flight policy applicable for the second geographical service area from the further UAV-AS; and instruct the flight policy applicable for the second geographical service to the UAV, before the UAV has entered the second geographical service area . (see FIG. 3a where the drones are not allowed to move into restricted area 1 nor 2 a and instead can move along the path 311b or 311a) (see paragraph 63-69 where the base station in the restricted area provides signals 321a to 321c and where the drone receives these signals and knows to maintain an elevation to not enter this area or alternatively turn around and move away from the restricted Area) (see FIG. 2c where the drone starts at 250 and moves along  lines 251, 253, 255 and 257 to the destination 210 and does not enter the restricted areas 260a and 260b and can conditionally enter the areas 260a-b; see claim 1-9), (see claims 1-10 and see paragraph 55-57 where the server 204 can indicate that there is a heart beat check to determine if the drone systems are still functioning) (See FIG. 2c where the drone starts at 250 and moves along  lines 251, 253, 255 and 257 to the destination 210 and does not enter the restricted areas 260a and 260b and can conditionally enter the areas 260a-b) 
    PNG
    media_image4.png
    776
    507
    media_image4.png
    Greyscale
 a 

 Claim 42 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) and in view of U.S. Patent Pub. No.: US20210067239A1 to Babich that was filed in 10-25-2017 and in view of Raghupathy.

The primary reference is silent but Raghupathy teaches “…42. (New) The UAV-AS of claim 41, wherein the instructions are such that the UAV-AS is operative to determine the further UAV-AS by performing a neighbor discovery before the UAV has entered the second geographical service area”. (see abstract and claims 1-9).
It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of Taveira with the teachings of Raghupathy of INTEL™ since Raghupathy teaches that a first drone can communicate with a second drone and obtain information as to whether the drone can merge and formulate a cluster of drones. The drone can include a server. The server can provide a decision as to whether these drones can merge and form a cluster or whether the new drone does not have access and cannot merge based on a security and a discovery engine.    This can ensure that only certain drones are clustered with each other for the particular purpose or for security reasons.   See claims 1-20 and the abstract. 

Claim 43 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) and in view of Rezvani.

The primary reference is silent but Rezvani teaches “…43. (New) An unmanned aerial vehicle application server (UAV-AS) acting as a superior UAV-AS for determining a flight policy to be applied to an unmanned aerial vehicle (UAV); wherein a plurality of UAV-AS are arranged in a hierarchical structure comprising a subordinate layer and at least one superior layer; a superior layer being a subordinate layer to a next higher superior layer; the subordinate layer comprising a plurality of UAV-AS acting as subordinate UAV-AS; the superior layer comprising one or more UAV-AS acting as superior UAV-AS; wherein the UAV-AS are arranged in the hierarchical structure such that each subordinate UAV-AS is tied to one superior UAV-AS; the superior UAV-AS comprising: (see paragraph 49-51)

processing circuitry; memory containing instructions executable by the processing circuitry whereby the superior UAV-AS is operative to: 6(see paragraph 49-51)…”.
It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of Taveira with the teachings of REZVANI since REZVANI teaches that a drone can be subordinate to a drone control system 110. For example, the auxiliary drone device 130 may be other drone devices that lack the operational capabilities of the drone control device 110 to be used as a replacement for a control unit of a monitoring system. The auxiliary drone devices 130 may be capable of moving throughout a location based on automated control technology and/or user input control provided by either the user or by the drone control device 110. In such an example, the auxiliary drone device 130 may be able to fly, roll, walk, or otherwise move about a location. The auxiliary drone device 130 may include helicopter type devices (e.g., quad copters), rolling helicopter type devices (e.g., roller copter devices that can fly and also roll along the grounds, walls, or ceiling), land vehicle type devices (e.g., automated cars that drive around a property), and plane type devices (e.g., unmanned aircraft). In some instances, the auxiliary drone device 130 may be a drone device that is intended for other purposes and merely associated with the system 100 for use in appropriate circumstances. For instance, a security drone may be associated with the system 100 as the auxiliary drone device 130 and may be controlled to take action responsive to monitoring system events by the drone control device 110.  This can ensure that only certain drones are authorized to enter areas in certain circumstances while other drones are not authorized to enter the same areas.  This can be for security reasons.   See claims 1-20 and the abstract. 

 
Taveira discloses “receive a request from a subordinate UAV-AS, wherein the request comprises an indication of a geographical service area …the subordinate UAV-AS is maintaining a flight policy for; determine a list of subordinate UAV-AS that are tied to geographical service areas that are neighboring to the received geographical service area; and returning the determined list of subordinate UAV-AS to the requesting subordinate UAV-AS, thereby enabling the requesting subordinate UAV-AS to query a flight policy from any of the subordinate UAV-AS on the list. ; (see FIG. 1d an element 170 and 171 that communicates via an RF signal to the UAV antenna 131) (see paragraph 45) (see station 214 and 256, 230 that can communicate with the drone 100) (see claims 1-9; see paragraph 44-46 where the drone receives navigation signals and beacon signals and restricted area signals from the ground station) .”( see paragraph 55-56 where the drone can be provided a conditional access to the restricted area) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas) (see claim 1-2 where the ground operator can provide corrective action to the drone including 1. Landing in or 2. Moving to a designated area; 3. Returning to the designated location, 4. Preventing take off; 5. A third party taking control of the drone; 6. Restricting use of the drone, and 7. Waiting for a period of time) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas) (see paragraph 63 where the base station in the restricted area provides signals 321a to 321c and where the drone receives these signals and knows to maintain an elevation to not enter this area or alternatively turn around and move away from the restricted Area) (see drones 100 in FIG. 2c that include a flight plan from the ground station from the drone base 260 to the destination 210 and that includes a first restricted area 260a and a second restricted area 260b) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode) (see paragraph 63 where the base station in the restricted area provides signals 321a to 321c and where the drone receives these signals and knows to maintain an elevation to not enter this area or alternatively turn around and move away from the restricted Area)
Claim 44 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) and in view of Rezvani and in view of Raghupathy.

Taveira is silent but Raghupathy teaches “…44. (New) The superior UAV-AS of claim 43, wherein the request is a request for registering the requesting UAV-AS as a subordinate UAV-AS to the superior UAV-AS. 7 (see FIG. 3 where the computer 204 includes a drone service application 208 and that provides a drone cluster publication to the computer 224) (see abstract and claims 1-9).
It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of Taveira with the teachings of Raghupathy of INTEL™ since Raghupathy teaches that a first drone can communicate with a second drone and obtain information as to whether the drone can merge and formulate a cluster of drones. The drone can include a server. The server can provide a decision as to whether these drones can merge and form a cluster or whether the new drone does not have access and cannot merge based on a security and a discovery engine.    This can ensure that only certain drones are clustered with each other for the particular purpose or for security reasons.   See claims 1-20 and the abstract. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668